Per Curiam:

Judgment reversed on the ground that respondent has failed to exhaust its administrative remedies. Myers v. Bethlehem Shipbuilding Corp., 303 *803U. S. 41; Macauley v. Waterman S. S. Corp., 327 U. S. 540.
Howard E. Wahrenbrock argued the cause for petitioners. With him on the brief were Acting Solicitor General Washington, Robert L. Stern, Lambert McAllister and Louis W. McKernan. A. J. G. Priest argued the cause for respondent. With him on the brief were P. A. Lasley, Sidman I. Barber and B. H. Dewey, Jr. By special leave of Court, Wyatt Cleveland Holland, Assistant Attorney General, argued the cause for the State of Arkansas. With him on the brief were Guy E. Williams, Attorney General, H. Cecil Kilpatrick, and the Attorneys General of the States of Alabama, Connecticut, Georgia, Indiana, Kansas, Kentucky, Louisiana, Maine, Minnesota, Mississippi, Nebraska, New Hampshire, New Jersey, New Mexico, Nevada, North Carolina, North Dakota, Oregon, South Dakota, Tennessee, Texas, Utah, Vermont, Washington, Wisconsin and Wyoming, as amici curiae.